Table of Contents As filed with the Securities and Exchange Commission on April 14, 2017. Registration No. 333-216995 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Pre-Effective Amendment Number 1 to Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BRYN MAWR BANK CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2434506 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) IdentificationNo.) 801 Lancaster Avenue Bryn Mawr, Pennsylvania 19010 (610) 525-1700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Lori A. Goldman General Counsel and Secretary Bryn Mawr Bank Corporation 801 Lancaster Avenue Bryn Mawr, Pennsylvania 19010 (610) 525-1700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Paul J. Jaskot Reed Smith LLP Three Logan Square Suite 3100 1717 Arch Street Philadelphia, PA 19103 (215) 851-8100 F. Kevin Tylus President and Chief Executive Officer Royal Bancshares of Pennsylvania, Inc. One Bala Plaza, Suite 522 231 St. Asaph’s Road Bala Cynwyd, PA 19004 (610) 668-4700 David W. Swartz Stevens & Lee, P.C. 111 N. Sixth Street Reading, PA 19601 (610) 478-2184 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective and upon the effective date of the merger of Royal Bancshares of Pennsylvania, Inc. with and into the Registrant. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this proxy statement/prospectus is not complete and may be changed. Bryn Mawr Bank Corporation may not issue the shares of its common stock to be issued in connection with the merger described in this proxy statement/prospectus until the registration statement it filed with the Securities and Exchange Commission becomes effective. This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities nor shall there be any sale of these securities in any state where the offer or sale is not permitted. PRELIMINARY - Subject to completion, dated April 14 , 2017 MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT Dear Royal Bancshares of Pennsylvania, Inc. Shareholders: On January 30, 2017, Bryn Mawr Bank Corporation, or BMBC, and Royal Bancshares of Pennsylvania, Inc., or RBPI, entered into an Agreement and Plan of Merger (the “merger agreement”) that provides for the acquisition of RBPI by BMBC. This acquisition will take place by merging RBPI with and into BMBC, with BMBC being the surviving corporation (the “merger”). If the merger is completed, RBPI will cease to exist as a separate corporation and RBPI shareholders will no longer own common shares of RBPI. The merger will cause each outstanding share of RBPI Class A common stock (the “RBPI Class A Stock”) to automatically convert into the right to receive merger consideration from BMBC consisting of 0.1025 shares of BMBC common stock and cash in lieu of any fractional shares of BMBC common stock, and the merger will cause each outstanding share of RBPI Class B common stock (the “RBPI Class B Stock”) to automatically convert into the right to receive merger consideration from BMBC consisting of 0.1179 shares of BMBC common stock and cash in lieu of any fractional shares of BMBC common stock. Based on the number of shares of RBPI common stock that were outstanding or reserved for issuance pursuant to various convertible securities and outstanding awards under equity-based compensation plans as of April 10, 2017, BMBC estimates that it will need to issue, or reserve for issuance, approximately 3,112,612 shares of its common stock in the aggregate to pay the merger consideration under the merger agreement. After completion of the merger, it is expected that RBPI shareholders will, as a group, own approximately 15.4% of BMBC, which percentage excludes the right to receive BMBC common stock under outstanding RBPI warrants that will continue after the closing of the merger pursuant to the terms and conditions of the merger agreement. The proxy statement/prospectus of which this letter is a part contains important information about the special meeting of RBPI shareholders, the merger, the documents related to the merger and other related matters. Please carefully read this entire proxy statement/prospectus, including “ Risk Factors ,” beginning on page 16, for a discussion of the risks relating to the proposed merger. You also can obtain information about BMBC and RBPI from the documents that each has filed with the Securities and Exchange Commission. Each of the boards of directors of BMBC and RBPI has unanimously approved the merger and the merger agreement. However, BMBC and RBPI cannot complete the merger, and the merger consideration cannot be paid by BMBC, unless RBPI shareholders approve the adoption of the merger agreement and the merger. At the RBPI special meeting, RBPI shareholders will be asked to vote on (1) a proposal to approve the adoption of the merger agreement and the merger, (2) a proposal to approve, on an advisory (non-binding) basis, the compensation that will or may be paid to RBPI’s named executive officers that is based on or otherwise relates to the merger, and (3) a proposal to approve one or more adjournments of the RBPI special meeting, if necessary or appropriate, to solicit additional proxies in favor of approval of adoption of the merger agreement and the merger. RBPI’s entire board of directors unanimously determined that the merger agreement and the transactions described in the merger agreement, including the merger, are advisable and in the best interests of RBPI and its shareholders, and unanimously recommends that RBPI shareholders vote “FOR” approval of the adoption of the merger agreement and the merger, “FOR” the approval, on an advisory (non-binding) basis, of the compensation that will or may be paid to RBPI’s named executive officers that is based on or otherwise relates to the merger, and “FOR” approval of one or more adjournments of the RBPI special meeting, if necessary or appropriate, to solicit additional proxies in favor of adoption of the merger agreement and the merger. Table of Contents Please be aware that, although the number of shares of BMBC common stock that RBPI shareholders will receive is fixed, the market value of the merger consideration will fluctuate with the market price of BMBC common stock and will not be known at the time of the RBPI special meeting. Based on the closing price of BMBC common stock on NASDAQ Stock Market, LLC, or NASDAQ, on January 30, 2017, the last trading day before public announcement of the merger, the 0.1025 exchange ratio represented approximately $4.14 in value for each share of RBPI Class A Stock and the 0.1179 exchange ratio represented approximately $4.76 in value for each share of RBPI Class B Stock. Based on the closing price of BMBC common stock on NASDAQ on April 10, 2017, the last practical trading day before the distribution of this proxy statement/prospectus, the 0.1025 exchange ratio represented approximately $4.01 in value for each share of RBPI Class A Stock and the 0.1179 exchange ratio represented approximately $4.62in value for each share of RBPI Class B Stock. We urge you to obtain current market quotations for BMBC common stock (trading symbol “BMTC”) and RBPI Class A Stock (trading symbol “RBPAA”). RBPI’s board of directors is entitled, under certain circumstances, to terminate the merger agreement based on a decline in the market price of BMBC common stock since the date one day prior to the date of the merger agreement and a comparison of such decline to any decline in the ABA NASDAQ Community Bank Index. See the section entitled “ The Merger Agreement Termination of the Merger Agreement ” beginning on page111 of the accompanying proxy statement/prospectus. Again, we encourage every RBPI shareholder to vote. Whether or not you plan to attend the special meeting, please take the time to vote your shares in accordance with the instructions contained in this proxy statement/prospectus. We look forward to seeing you at the special meeting and to the future, successful merger of the banking institutions. Sincerely, F. Kevin Tylus President and Chief Executive Officer Royal Bancshares of Pennsylvania, Inc. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the BMBC common stock to be issued pursuant to this proxy statement/prospectus or determined if this proxy statement/prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. Shares of BMBC common stock are not savings or deposit accounts or other obligations of any bank or savings association, and the shares of BMBC common stock are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. The date of this proxy statement/prospectus is April 14, 2017, and it is first being mailed or otherwise delivered to the shareholders of RBPI on or about April 20, 2017. Table of Contents One Bala Plaza, Suite 522 231 St. Asaph’s Road Bala Cynwyd, Pennsylvania 19004 (610) 668-4700 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 24, 2017 NOTICE IS HEREBY GIVEN that a special meeting of shareholders of Royal Bancshares of Pennsylvania, Inc. will be held at 9:00 a.m., Eastern Time, on May 24, 2017, at the Hilton Philadelphia City Avenue, 4200 City Line Avenue, Philadelphia, Pennsylvania, to consider and vote upon the following matters: 1.Approval of the adoption of the Agreement and Plan of Merger, dated as of January 30, 2017, between Bryn Mawr Bank Corporation and Royal Bancshares of Pennsylvania, Inc., which we refer to as the “merger agreement.” Pursuant to the merger agreement, RBPI will merge with and into BMBC, and thereafter Royal Bank America, a Pennsylvania-chartered bank and wholly owned subsidiary of RBPI, will be merged into The Bryn Mawr Trust Company, a Pennsylvania-chartered bank and wholly owned subsidiary of BMBC, as more fully described in the attached proxy statement/prospectus, and the transactions contemplated by the merger agreement, including the merger; 2.Approval by an advisory (non-binding) vote, of certain compensation arrangements in connection with the proposed merger for RBPI’s named executive officers; and 3.Approval of one or more adjournments of the special meeting, if necessary or appropriate, to solicit additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve and adopt the agreement and plan of merger. The board of directors of RBPI has carefully considered the terms of the merger agreement and the transactions contemplated by the agreement and believes that the proposed merger is in the best interests of RBPI. The entire board of directors of RBPI has unanimously approved adoption of the merger agreement and the merger and unanimously recommends that shareholders vote “FOR” approval and adoption of the merger agreement and merger, “FOR” the proposal to approve the merger-related executive compensation, and “FOR” the proposal to approve adjournment of the special meeting if there are insufficient votes at the time of the special meeting to approve the merger agreement. Your affirmative vote, which is recommended by the Board of Directors, is very important to us, whether or not you will be attending the special meeting or voting by other means . You may submit your proxy using the Internet, using a toll free telephone number or by completing, signing and dating the enclosed proxy card and returning it in the enclosed prepaid envelope. To the extent you are present at the special meeting and desire to vote in person, you may do so by following the instructions for in-person voting described in the attached proxy statement/prospectus. RBPI’s board of directors has fixed the close of business on April 11, 2017 as the record date for the determination of shareholders entitled to notice of and to vote at the special meeting or any adjournment or postponement of the special meeting. You are entitled to notice of and to vote your shares of common stock at our special meeting only if our records show that you owned the shares on the record date. BY ORDER OF THE BOARD OF DIRECTORS, /s/ Lisa Lockowitz Lisa Lockowitz Secretary Royal Bancshares of Pennsylvania, Inc. Table of Contents ABOUT THIS DOCUMENT This document, which forms part of a registration statement on Form S-4 filed with the Securities and Exchange Commission by Bryn Mawr Bank Corporation, constitutes a prospectus of Bryn Mawr Bank Corporation under the Securities Act of 1933, as amended (which we refer to as the “Securities Act”), with respect to the shares of Bryn Mawr Bank Corporation common stock to be issued to shareholders of Royal Bancshares of Pennsylvania, Inc. pursuant to the Agreement and Plan of Merger between BMBC and RBPI, dated as of January 30, 2017. This document also constitutes a proxy statement under Section14(a) of the Securities Exchange Act of 1934, as amended (which we refer to as the “Exchange Act”), and a notice of meeting with respect to the special meeting of shareholders of Royal Bancshares of Pennsylvania, Inc. You should rely only on the information contained in this document. No one has been authorized to provide you with information that is different from the information contained in this document. This document is dated April 14, 2017. You should not assume that the information contained in this document is accurate as of any date other than that date. Neither the mailing of this document to shareholders of Royal Bancshares of Pennsylvania, Inc., nor the issuance by Bryn Mawr Bank Corporation of its common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this document regarding BMBC has been provided by Bryn Mawr Bank Corporation and information contained in this document regarding RBPI has been provided by Royal Bancshares of Pennsylvania, Inc. Table of Contents REFERENCE TO ADDITIONAL INFORMATION This proxy statement/prospectus incorporates important business and financial information about Bryn Mawr Bank Corporation from documents filed with or furnished to the U.S. Securities and Exchange Commission, or the SEC, which are not included in or delivered with this document. We have listed the documents containing this information under the heading “ Where You Can Find More Information ” on page 130 of this proxy statement/prospectus. You can obtain any of the documents that BMBC has filed with or furnished to the SEC from the SEC’s website at http://www.sec.gov . This information is also available to you without charge upon your written or oral request. To request copies of any of the documents which BMBC incorporates by reference in this proxy statement/prospectus, shareholders may contact BMBC at the address or telephone number given for the company below. BRYN MAWR BANK CORPORATION 801 Lancaster Avenue Bryn Mawr, Pennsylvania 19010 Attention: Lori Goldman, General Counsel and Secretary Telephone: (610) 525-1700 You will not be charged for any of these documents that you request. In order to receive timely delivery of the documents in advance of the special meeting, you should make your request to BMBC , as the case may be, no later than May 17 , Table of Contents Table of Contents [To be updated] Page QUESTIONS AND ANSWERS 3 SUMMARY 9 RISK FACTORS 16 RISKS RELATED TO THE MERGER AND THE COMBINED COMPANY 16 RISKS RELATED TO RBPI 20 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 26 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF BMBC 28 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF RBPI 29 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION 30 COMPARATIVE PER SHARE DATA 35 COMPARATIVE MARKET PRICES AND DIVIDENDS 36 RBPI SPECIAL MEETING OF SHAREHOLDERS 37 RBPI SPECIAL MEETING—PROPOSAL NO. 1 40 RBPI SPECIAL MEETING—PROPOSAL NO. 2 41 RBPI SPECIAL MEETING—PROPOSAL NO. 3 42 INFORMATION ABOUT BRYN MAWR BANK CORPORATION 43 INFORMATION ABOUT ROYAL BANCSHARES OF PENNSYLVANIA, INC 44 BUSINESS OF RBPI 44 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION OF RBPI 47 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 69 PROPERTIES 71 LEGAL PROCEEDINGS 71 PRINCIPAL SHAREHOLDERS OF RBPI 72 THE MERGER 73 OVERVIEW OF THE MERGER 73 BACKGROUND OF THE MERGER 74 RECOMMENDATION OF THE RBPI BOARD OF DIRECTORS AND REASONS FOR THE MERGER 77 OPINION OF RBPI’S FINANCIAL ADVISOR IN CONNECTION WITH THE MERGER 79 CERTAIN NON-PUBLIC, UNAUDITED, FORWARD-LOOKING INFORMATION PROVIDED BY RBPI 89 INTERESTS OF RBPI’S DIRECTORS AND EXECUTIVE OFFICERS IN THE MERGER 90 MERGER-RELATED COMPENSATION FOR RBPI’S NAMED EXECUTIVE OFFICERS 91 REGULATORY APPROVALS REQUIRED FOR THE MERGER AND THE BANK MERGER 92 PUBLIC TRADING MARKETS 94 DELISTING AND DEREGISTRATION OF RBPI COMMON STOCK FOLLOWING THE MERGER 94 RBPI SHAREHOLDERS DISSENTERS’ RIGHTS OR APPRAISAL RIGHTS 94 LITIGATION RELATED TO THE MERGER 96 THE MERGER AGREEMENT 97 EXPLANATORY NOTE REGARDING THE MERGER AGREEMENT 97 THE MERGER AND THE BANK MERGER 97 MERGER CONSIDERATION 97 EFFECT OF MERGER ON BMBC STOCK 98 ARTICLES OF INCORPORATION AND BYLAWS OF THE SURVIVING CORPORATION 99 BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF THE SURVIVING CORPORATION; BMT ADVISORY BOARD 99 OPINION OF RBPI’S FINANCIAL ADVISOR IN CONNECTION WITH THE MERGER 99 EXCHANGE AND PAYMENT PROCEDURES 99 DIVIDENDS AND DISTRIBUTIONS 100 REPRESENTATIONS AND WARRANTIES 100 CONDUCT OF BUSINESS WHILE THE MERGER IS PENDING 102 i Table of Contents REGULATORY MATTERS 105 ACCESS TO INFORMATION 106 SHAREHOLDER APPROVALS 106 LISTING ON NASDAQ 106 EMPLOYEE BENEFIT PLANS 106 INDEMNIFICATION AND INSURANCE 107 BMT ADVISORY BOARD 107 RBPI/ROYAL BANK DIRECTOR AND EMPLOYEE AGREEMENTS 107 CONVERSION OF INFORMATION SYSTEMS 108 DIVESTMENT OF NON-VOLCKER COMPLIANT SECURITIES 108 AGREEMENT NOT TO SOLICIT OTHER OFFERS 108 DEFINITION OF “SUPERIOR PROPOSAL” 109 ABILITY OF THE RBPI BOARD OF DIRECTORS TO CHANGE ITS RECOMMENDATION OF THE MERGER 109 CONDITIONS TO COMPLETION OF THE MERGER 109 TERMINATIONOF THE MERGER 111 EFFECT OF TERMINATION 112 TERMINATION FEE 113 EXPENSES 113 AMENDMENT OF THE MERGER AGREEMENT; WAIVER 113 OTHER MATERIAL AGREEMENTS RELATING TO THE MERGER 114 VOTING AGREEMENTS 114 EMPLOYMENT AGREEMENT BETWEEN F. KEVIN TYLUS AND BMT 114 ACCOUNTING TREATMENT 115 U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER 116 DESCRIPTION OF BMBC CAPITAL STOCK 119 COMPARISON OF SHAREHOLDERS’ RIGHTS 121 LEGAL MATTERS 127 EXPERTS 128 OTHER MATTERS 129 WHERE YOU CAN FIND MORE INFORMATION 130 INDEX TO FINANCIAL STATEMENTS OF RBPI F-1 Appendix A Agreement and Plan of Merger, dated as of January 30, 2017, between Bryn Mawr Bank Corporation and Royal Bancshares of Pennsylvania, Inc. A-1 Appendix B Form of Voting Agreement (Individuals) B-1 Appendix C Opinion of Sandler O’Neill & Partners, L.P., dated January 30, 2017 C-1 Appendix D Pennsylvania Dissenters’ Rights Statutes D-1 ii Table of Contents QUESTIONS AND ANSWERS The following are some questions that you may have about the merger and the RBPI special meeting and brief answers to those questions. We urge you to read carefully the remainder of this proxy statement/prospectus because the information in this section does not provide all of the information that might be important to you. Additional important information about BMBC, RBPI and the proposed merger is also contained in the documents incorporated by reference in this proxy statement/prospectus. See “Where You Can Find More Information
